DETAILED ACTION
The amendment filed 3/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As discussed in the interview of 3/8/2021, applicant’s arguments with respect to claim(s) 1-6 as rejected under Larisey in view of Vogel et al. have been considered, are persuasive and that rejection is withdrawn.  However, also as discussed in the interview of 3/8/2021, a new rejection is applied under Vogel et al. in view of Larisey.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. in view of Larisey.  Vogel et al. disclose a plug insert for use in a frac plug tool comprising: a plug top (top of 154, fig 5b) shaped to rest on a seat of an upper end of the frac plug tool (as within 28); a plug body (154) shaped to fit in a flow passage of the .
Larisey discloses a plug insert for use in a frac plug tool wherein a plug body (216) shaped to fit in a flow passage of a mandrel (as within 226, fig 2) wherein the plug body includes a shear pin opening (as containing 424a/b, fig 4).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide plug insert of Vogel et al. with the shear pin opening, as taught by Larisey, in order to provide additional means to securely retain the plug securely in the seat until it is desired to be removed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voegl et al. in view of Larisey as applied to claim 1 above, and further in view of Tuckness et al. (US 2010/0219592).  Vogel et al. and Larisey disclose all the limitations of these claims, as applied to claim 1 above, except for the specific elastomers used for the o-ring.  Tuckness et al. disclose that it is known to use fluoroelastomer, perfluoroelastomer or nitrile rubber polymer materials for o-rings in wellbore environments (paragraph 30).  .  

Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/31/2021